Citation Nr: 0611658	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-02 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected left ankle disability, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased rating for a service-
connected right eye disability, currently evaluated as 10 
percent disabling. 

3.  Entitlement to service connection for residuals of an 
umbilical hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
October 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Washington, DC 
that denied an increase in a 20 percent rating for a left 
ankle disability, and denied an increase in a 10 percent 
rating for a right eye disability.  A personal hearing was 
held before the undersigned Veterans Law Judge in February 
2006.  

The Board notes that there are other issues which are not 
currently on appeal.  In a November 2004 rating decision, the 
RO denied service connection for a right shoulder disability 
and for post-traumatic stress disorder.  The veteran did not 
appeal this decision, and thus these issues are not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 2002).

During the course of this appeal, the veteran has raised 
claims for service connection for a stomach disorder and 
hypertension, both claimed as secondary to pain medication, 
and a claim for special monthly compensation.  He has also 
raised a claim for service connection for a scar of the left 
ankle.  As these issues are not currently in appellate status 
they are referred to the RO for appropriate action.

The issues of entitlement to an increased rating for a right 
eye disability and entitlement to service connection for 
residuals of an umbilical hernia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected left ankle disability is 
manifested by marked limitation of motion, but the ankle is 
not ankylosed.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for a left 
ankle disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 
5270, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In this case, in a December 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In an 
October 2003 statement, the veteran indicated that he was 
informed of the VCAA and how it applied to his claims.  He 
indicated that there was no other evidence from any other 
source needed to substantiate his current claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a January 
2003 Statement of the Case (SOC), and an October 2004 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Therefore, the Board finds that 
the veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  In other 
words, a reasonable person could be expected to understand 
from the notice provided what was needed.  Mayfield, supra.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Mayfield, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those raised at a February 2006 Board hearing; service 
medical and personnel records; VA medical records; and 
medical records from military facilities.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that his service-connected left ankle 
disability is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

Service medical records reflect that the veteran incurred a 
fracture of the left ankle and underwent an open reduction 
internal fixation of the left ankle in May 1994.  He 
underwent a second surgery on the ankle in October 1994, when 
a screw was removed from the ankle and replaced with a 
smaller one.  In April 1995, the hardware was removed from 
the left ankle.

In a March 1998 rating decision, the RO granted service 
connection and a 10 percent rating for status post 
reconstruction of the left ankle.  The RO assigned a 20 
percent rating for this disability in a March 1999 rating 
decision.

In December 2001, the veteran filed a claim for an increased 
rating for the left ankle disability.  He contends that this 
disability has worsened, and that he sometimes had to take 
time off from work due to swelling and stiffness in the 
ankle.  He said he had constant pain, difficulty walking, and 
could not run or jump.  He related that he had difficulty 
running and playing with his daughter.

The RO has characterized the left ankle disability as status 
post fracture/ reconstruction of the left ankle, and has 
assigned a 20 percent rating for this disability.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

A 10 percent rating is assigned where there is moderate 
limitation of motion of the ankle.  A 20 percent rating is 
assigned where there is marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

Standard range of motion of an ankle is to 20 degrees of 
dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2005).

A December 2001 VA orthopedic outpatient progress note 
reflects that on examination of the left ankle, there was a 
well-healed lateral scar, no obvious effusion, and diminished 
range of motion of the left ankle.  He could walk on tip-toe.  
An X-ray study showed definite early degenerative joint 
disease in the left ankle.  The doctor indicated that 
treatment options were limited.

At a February 2002 VA orthopedic examination, the veteran 
reported that his left ankle ached all the time, and 
complained of flare-ups of pain on standing or walking for 
long periods of time.  He also reported significant swelling 
of the ankle toward the end of the day.  He used Celebrex 
without much relief from pain, and his ankle brace increased 
his pain.  He also complained of considerable ankle stiffness 
on waking up in the morning.  On examination, his gait was 
slow, stiff and antalgic.  On examination, there was mild 
soft tissue swelling anterolaterally.  There was a scar over 
the distal end of the left fibula, measuring four inches in 
length and 3/4 inch in width.  It was slightly hyperpigmented, 
minimally thickened but flat, non-tender, and mobile.  There 
was tenderness to palpation over the left ankle anteriorly as 
well as laterally.  Active and passive dorsiflexion were 
limited to 10 degrees.  Active and passive plantar flexion 
were also limited to 10 degrees.  An examination of the 
dorsiflexors of the left ankle revealed weakened movement 
against resistance secondary to pain.  There was no evidence 
of weakened movement against resistance on plantar flexion of 
the left ankle.  An October 2000 X-ray study showed a 
deformity of the distal tibia and small ossicles medially as 
well as laterally.  The diagnosis was fracture of the left 
ankle treated with reconstructive surgery, now with 
radiological evidence of residual deformity of the tibia and 
small ossicles in the left ankle.

At the most recent VA examination in August 2004, the veteran 
said he had not missed work in the past year due to the left 
ankle disability.  He complained of left ankle pain 
aggravated by prolonged standing and walking.  He said he was 
not currently receiving treatment for this condition.  On 
examination, the veteran walked with a slightly antalgic 
gait, favoring his left lower extremity.  On examination, 
there was a well-healed scar on the lateral aspect of the 
ankle joint.  There was no localized tenderness, swelling, 
deformity or instability.  Range of motion of the left ankle 
was as follows:  dorsiflexion to neutral, and plantar flexion 
to 30 degrees.  There was no anterior/posterior drawer sign 
or tilt present.  The diagnosis was healed fracture of the 
left ankle with early degenerative joint disease changes.  
The examiner noted that the veteran had limitation in 
prolonged standing, running and jogging due to chronic left 
ankle pain.  There was no evidence of any adverse impact on 
his usual occupation or activities of daily living.  He was 
not absent from work due to his left ankle disability.

The veteran is already in receipt of the maximum 20 percent 
rating under Diagnostic Code 5271.  A higher rating may not 
be assigned under this code.  As the veteran is in receipt of 
the maximum rating for his left ankle under Diagnostic Code 
5271 for limitation of motion, the effects of pain do not 
affect the rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); 
Spencer v. West, 13 Vet. App. 376 (2000).

The veteran's representative contends that separate 
disability ratings should be assigned for limitation of 
dorsiflexion and plantar flexion, citing VAOPGCPREC 
9-2004 by analogy.  In this regard, the Board notes that the 
cited General Counsel's opinion relates to a knee disability, 
not an ankle disability, and is therefore not applicable in 
this case.  Under governing rating criteria and legal 
authority, separate ratings may not be assigned for 
limitation of dorsiflexion and plantar flexion of an ankle.

The medical evidence does not show that the veteran has 
ankylosis of the left ankle.  Hence, the rating criteria of 
Diagnostic Code 5270, pertaining to ankylosis of an ankle, 
are not for application.  A higher rating may not be assigned 
for the left ankle disability under any applicable rating 
criteria.

The Board does not have the authority to assign an 
extraschedular higher rating in the first instance, and under 
the circumstances of the present case there is no basis to 
refer the matter to designated VA officials for consideration 
of an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular rating standards.  The 
objective evidence does not suggest such factors with respect 
to the service-connected left ankle disability, and it is not 
impractical to use the regular schedular rating standards in 
this case.  Specifically, the August 2004 examiner found no 
evidence of an adverse impact on his occupation.  Thus, the 
Board will not refer the case for consideration of an 
extraschedular rating.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for the orthopedic disability 
of the left ankle.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

An increased rating for a left ankle disability is denied.




REMAND

With respect to the claim for an increased rating for a right 
eye disability, the Board notes that service medical records 
reflect that the veteran incurred blunt trauma to the right 
eye in a motor vehicle accident.  The RO has assigned a 10 
percent rating for service-connected astigmatismus myopicus, 
retinal scar, decreased vision and glaucoma of the right eye.  
The veteran contends that his service-connected right eye 
disability is more disabling than currently evaluated.

Although further delay is regrettable, the Board finds that 
additional procedural development is necessary prior to 
appellate review.  

The Board notes that the veteran submitted additional 
pertinent evidence to the RO in January 2005, before his 
appeal was certified by the RO in March 2005.  This evidence 
has not yet been reviewed by the RO in conjunction with the 
veteran's claim for an increased rating for a right eye 
disability and the veteran did not submit a waiver of initial 
review of this evidence by the RO.  (The veteran did, 
however, waive RO review of the additional evidence he 
submitted in February 2006).  To avoid potential prejudice to 
the veteran, this claim must be remanded to the RO for 
readjudication, with consideration of all additional evidence 
received since the October 2004 Supplemental Statement of the 
Case, including the additional evidence received from the 
veteran in January 2005 and February 2006.  See 38 C.F.R. §§ 
19.9(a)(1), 19.31, 19.37 (2005); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, in an August 2001 decision, the RO denied 
service connection for residuals of an umbilical hernia.  The 
Board construes an April 2002 statement from the veteran as a 
timely notice of disagreement on the issue of entitlement to 
service connection for residuals of an umbilical hernia.  
Thus a Statement of the Case (SOC) is required.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2005); 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the SOC the claim should be returned to the Board only 
if the veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should treatment records from 
the VA Medical Center in Washington, DC, 
since September 2005.  

2.  The RO should provide the veteran 
with a Statement of the Case on the issue 
of entitlement to service connection for 
residuals of an umbilical hernia.  He 
should be informed of the necessary steps 
to perfect his appeal.  

3.  The RO should then re-adjudicate the 
claim for an increased rating for a right 
eye disability, to include consideration 
of all evidence received since the last 
Supplemental Statement of the Case in 
October 2004.  If the claim is denied, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


